Name: Council Regulation (EC) No 390/2001 of 26 February 2001 on assistance to Turkey in the framework of the pre-accession strategy, and in particular on the establishment of an Accession Partnership
 Type: Regulation
 Subject Matter: Europe;  European construction;  EU finance;  economic policy
 Date Published: nan

 Avis juridique important|32001R0390Council Regulation (EC) No 390/2001 of 26 February 2001 on assistance to Turkey in the framework of the pre-accession strategy, and in particular on the establishment of an Accession Partnership Official Journal L 058 , 28/02/2001 P. 0001 - 0002Council Regulation (EC) No 390/2001of 26 February 2001on assistance to Turkey in the framework of the pre-accession strategy, and in particular on the establishment of an Accession PartnershipTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The conditions to be fulfilled by applicant States wishing to join the European Union were set out at the European Council meeting in Copenhagen in June 1993.(2) The Heads of State and Government meeting at the European Council in Helsinki from 10 to 11 December 1999 reaffirmed the inclusive nature of the accession process, which now comprises 13 candidate States within a single framework.(3) The European Council in Helsinki stated that Turkey is a candidate State destined to join the Union on the basis of the same criteria applied to other candidate States and that building on the existing European strategy, Turkey, like other candidate States, will benefit from a pre-accession strategy to stimulate and support its reforms.(4) The European Council in Helsinki stated that an Accession Partnership will be drawn up for Turkey on the basis of previous European Council conclusions while containing priorities on which accession preparations must concentrate in the light of the political and economic criteria and the obligations of a Member State.(5) It would be appropriate for European Community assistance within the framework of the Accession Partnership to focus on the aforementioned political and economic criteria and be guided by defined principles, priorities, intermediate objectives and conditions.(6) The Heads of State and Government meeting at the European Council in Feira from 19 to 20 June 2000 invited the Commission to present as soon as possible proposals for a single financial framework for assistance to Turkey, as well as for an Accession Partnership.(7) The Partnership, and in particular its intermediate objectives, should assist Turkey in preparing for membership within a framework of economic and social convergence and in developing its national programme for the taking up of the acquis as well as a relevant timetable for its implementation.(8) It is essential to manage the available financial resources carefully and in line with the priorities arising out of the Accession Partnership for Turkey and the Commission's regular reports.(9) Community assistance under the pre-accession strategy should be provided by applying to Turkey the aid programmes adopted in accordance with the provisions of the Treaties and therefore this Regulation will have no financial implications.(10) Community assistance is conditional upon respect of the commitments contained in the EC-Turkey Agreements, the Accession Partnership and upon progress towards fulfilment of the Copenhagen criteria.(11) The programming of the financial resources making up Community assistance will be decided in accordance with the procedures set out in the Regulations relating to the corresponding financial instruments or programmes.(12) The role played by the bodies set up under the EC-Turkey Agreements is central to ensuring the proper implementation and follow-up of this Accession Partnership.(13) Establishing the Accession Partnership is likely to help achieve the Community's objectives. The Treaty does not provide, for the adoption of this Regulation, powers other than those of Article 308,HAS ADOPTED THIS REGULATION:Article 1As part of the European Union's pre-accession strategy for Turkey, an Accession Partnership shall be established for Turkey. The Accession Partnership shall provide a single framework covering:- the priorities, as defined in the analysis of the situation in Turkey, on which preparations for accession must concentrate in view of the political and economic criteria and the obligations incumbent upon a Member State of the European Union as defined by the European Council,- the financial resources for assisting Turkey to implement the priorities identified during the pre-accession period.Article 2Acting on a proposal from the Commission, the Council shall decide by qualified majority on the principles, priorities, intermediate objectives and conditions contained in the Accession Partnership, as it will be submitted to Turkey, as well as on subsequent significant adjustments applicable to it.Article 3This Regulation shall have no financial implications. Under the pre-accession strategy, the Community assistance shall be the assistance provided for in the programmes adopted in accordance with the provisions of the Treaty.On the basis of decisions taken by the Council pursuant to Article 2, the programming of the financial resources granted in the framework of the Accession Partnership shall be established in accordance with the procedures set out in the Regulations relating to the corresponding financial instruments or programmes.Article 4Where an element that is essential for continuing to grant pre-accession assistance is lacking, in particular when the commitments contained in the EC-Turkey Agreements are not respected and/or progress towards fulfilment of the Copenhagen criteria is insufficient, the Council, acting by a qualified majority on a proposal from the Commission, may take appropriate steps with regard to pre-accession assistance granted to Turkey.Article 5This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh(1) Opinion delivered on 14 February 2001 (not yet published in the Official Journal).